DETAILED ACTION
Status of Claims
1.	This is a Final office action in response to communication received on September 09, 2022. Claims 4-5, 11-12 and 18-19 are canceled. Claims 1-6, 8-10, 13-16 and 20 are amended. Claims 1-3, 6-10, 13-17, and 20-21 are pending and examined herein.
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-3, 6-10, 13-17, and 20-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Next using the 2019 Revised Patent Subject Matter Eligibility Guidances (hereinafter 2019 PEG) the rejection as follows has been applied.
	Under step 1, per MPEP 2106.03, claims 1-3 and 6-7 are a method; claims 8-10 and 13-14 are a method; and claim 15-17 and 20-21 are a method. Thus, each claim 1-3, 6-10, 13-17, and 20-21, on its face, is directed to one of the statutory categories (i.e., useful process, machine, manufacture, or composition of matter) of 35 U.S.C. §101. 
	Under Step 2A Prong One, per MPEP 2106.04, prong one asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."
	Next, per 2019 PEG, to determine whether a claim recites an abstract idea in Prong One, examiners are now to: (I) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (II) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 PEG. If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.

	(I) Abstract recitation as recited per claims 1-3, 6-10, 13-17, and 20-21 (taking recitation of claim 1 as representative as claims 8 and 15 recite substantially similar subject matter) is as follows: 
	- per claim 1, it recites a method for optimizing an order for goods, comprising: obtaining, [...] from [...] a user, an order comprising a list of goods, wherein the user designates one or more goods in the list of goods as a priority item; generating [...] a preliminary matrix comprising preliminary prices for the goods in the list of goods and delivery fees from [...] a plurality of retailers whose physical distance to the user is below a predetermined threshold; generating [...] a discounted item matrix based on the preliminary matrix by changing one or more preliminary prices to discounted prices [...] the plurality of retailers; modifying [...] the alternative item matrix into a final matrix, by optimizing a combination of price, fulfillment percentage, and cost of acquisition; receiving confirmation [...] from the client device for the final matrix; and transmitting/sending [...] one or more orders for the goods in the final matrix to one or more of the plurality of [...] retailers.  
- per claims 2, 9, and 16, they further recite further wherein the client [...], and the method further comprises: entering, by the user, the order comprising a list of goods […].  
- per claims 3, 10, and 17, they further recite further comprising: entering, by the user, the order comprising a list of goods […].  
- per claims 6, 13, and 20, they further recite further comprising: displaying the final matrix on […] the client […].  
- per claims 7, 14, and 21, they further recite further comprising: generating user preference data for the user based on one or more of the preliminary matrix and the final matrix.  
	(II) Thus, based on the foregoing abstract recitation, the claims recite an abstract idea of providing competitive or optimal offers from retailers based on a combination of price, fulfillment percentage, and cost of acquisition to a user in proximity with said retailers which is certain methods of organizing human activities. 
	The phrase "Certain methods of organizing human activity" applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Further, see MPEP 2106.04(a)(2) II. A-C.
	Therefore, the identified limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of 2019 PEG, thus analysis now proceeds to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	Under Step 2A Prong Two, per MPEP 2106.04, prong two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).
	Next, per 2019 PEG, Prong Two represents a change from prior guidance. The analysis under Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon. Examiners evaluate integration into a practical application by: (I) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (II) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.
	Accordingly, the examiner will evaluate whether the claims recite one or more additional element(s) that integrate the exception into a practical application of that exception by considering them both individually and as a whole. 
	The claim elements in addition to the abstract recitation, i.e. additional elements, as recited in claims 1-3, 6-10, 13-17, and 20-21 a first server, a client device, a plurality of servers operated respectively by a plurality of retailers, transmitting orders from first server to  the plurality of servers operated respectively by the plurality of retailers (per claims 1, 8, and 15 - and additionally per claim 15 Internet retailers); the client device is a smartphone that comprises an app in the smartphone (per claims 2, 9 16); into a web browser (per claims 3, 10, 17); […] a display of a client device (per claims 6, 13, 20). Remaining claims, namely 7, 14, and 21,  either recite the same additional element(s) as already noted above or simply lack positive recitation of an additional element, in which case note prong one as set forth above.
	As would be readily apparent to a person having ordinary skill in the art (hereinafter PHOSITA), the additional elements are generic computing devices. The additional elements are simply utilized as generic tools to implement the abstract idea or plan as "apply it" instructions (see MPEP 2106.05(f)). The additional elements are generic as they are described at a high level of generality, see at least as-filed spec. para. [0037]-[0047]. Further, the claims appear to be implementing a commercial solution to a commercial problem of providing discounted items by optimizing an order transaction based on a combination of price, fulfillment percentage, and cost of acquisition, see at least as-filed spec. para. [0014]-[0017]. The processor executing the "apply it" instruction is further connected to one or more device merely sending/receiving data over a network, note receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) for instance see Fig. 5. Gathered data is considered insignificant extra solution activity (see MPEP 2106.05(g)). Further, the processor  analyzes gathered data such that optimized or tailored content such as matrix with optimal offers from retailers can be provided. Thus, the process is similar to collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group) - certain result here is a tailored content based on information about the user (Int. Ventures v. Cap One Bank ‘382 patent). The abstract idea is intended to be merely carried out in a technical environment such as network based communication environment e.g. Internet to send/receive data via a network and analyzing data via a generic processor to provide personalized order of goods optimized on abstract factors, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (see MPEP 2106.05(h)). Thus, as noted in Affinity v DirecTV - "The court rejected the argument that the computer components recited in the claims constituted an “inventive concept.” It held that the claims added “only generic computer components such as an ‘interface,’ ‘network,’ and ‘database,’” and that “recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.” Id. at 1324-25 (citations omitted). The court noted that nothing in the asserted claims purported to improve the functioning of the computer itself or “effect an improvement in any other technology or technical field.” Mortgage Grader, 811 F.3d at 1325 (quoting Alice, 134 S. Ct. at 2359)" - similarly here generic computing device are utilized to implement the abstract idea. 
	Accordingly, viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; or an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
	Thus, the abstract idea of providing competitive or optimal offers from retailers based on a combination of price, fulfillment percentage, and cost of acquisition to a user in proximity with said retailers which is certain methods of organizing human activities(prong one) is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two).
	Therefore, under step 2A, the claims are directed to the abstract idea, and require further analysis under Step 2B.
	Under step 2B, per MPEP 2106.05, as it applies to claims 1-3, 6-10, 13-17, and 20-21, the Examiner will evaluate whether the foregoing additional elements analyzed under prong two, when considered both individually and as a whole  provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). The abstract idea of providing competitive or optimal offers from retailers based on a combination of price, fulfillment percentage, and cost of acquisition to a user in proximity with said retailers which is certain methods of organizing human activities - has not been applied in an eligible manner. The claim elements in addition to the abstract idea are simply being utilized as generic tools to execute "apply it" instructions as they are described at a high level of generality. Additionally, the abstract idea is intended to be merely carried out in a technical environment, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (Id. or note step 2A prong two).
	Regarding, insignificant solution activity such as data gathering or post solution activity such as displaying on interface, the Examiner relies on court cases and publications that demonstrate that such a way to gather data and display information is indeed well-understood, routine, or conventional in the industry or art, at least note as follows:
	(i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); and
	(ii) Affinity v DirecTV - "The court rejected the argument that the computer components recited in the claims constituted an “inventive concept.” It held that the claims added “only generic computer components such as an ‘interface,’ ‘network,’ and ‘database,’” and that “recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.” Id. at 1324-25 (citations omitted). The court noted that nothing in the asserted claims purported to improve the functioning of the computer itself or “effect an improvement in any other technology or technical field.” Mortgage Grader, 811 F.3d at 1325 (quoting Alice, 134 S. Ct. at 2359)." [similarly here as a post solution final matrix is transmitted to one or more of the plurality of servers operated respectively by the plurality of retailers]. 

	Next, in view of compact prosecution only further analysis per the Berkheimer Memo dated April 19, 2018 is being conducted as the following additional elements would be readily apparent as generic to a person having ordinary skill in the art (hereinafter PHOSITA), in other words analysis is similar to Berkheimer claim 1 and not claims 4-7 where there was "a genuine issue of material fact in light of the specification," nevertheless the Examiner finds the additional elements when considered both individually and as a combination to be well-understood, routine or conventional and expressly supports in writing as follows:
A.	The Examiner provides citation to one or more publications as noting the well-understood, routine, conventional nature of GPS based location determination of user/client device as follows: 

- (a) Pub. No.: US 2010/0273452 paras. [0073] note "The location determination routine 94 is  operable to determine a geographic location of the target device 14 using GPS sensors or any other conventional means of determining geographic location."; and [0091] note "In one aspect, a recovery module 116 may further include a parental  control module.  In such an aspect, the parental control module may allow for  disablement of the wireless device at specific locations (e.g. school, church,  etc.).  Further, the parental control module may provide for a web-based  interface to control at least a portion of data/voice interactions with  specific wireless devices.  For example, specific web content may be restricted  and/or specific numbers may be blocked.  Still further, the parental control  module may allow for detection of whether specific locations have been visited.   For example, the module may determine if the device (and presumably the child)  visited a library or a mall after school, or if the child left the service  coverage area.  In another aspect, the parental control module may be used to  remotely disable at least a portion of the functionalities of an associated  wireless device."
- (b) Pub. No.: US 2009/0288012 note [0148] note "If at any time during the initialization of any of these transaction  configurations a step fails, for example one party uses the conveyed  transaction identifier with the transaction authority, but the authority has no  record of the transaction, or the transaction is not in the correct pending  state, or there are some other conditions on the transaction which cannot be  met such as the transaction violating the conditions of parental controls put  in place by the guardian of a user who is a minor, then the violations are  stored at the transaction authority 102 for security and debugging purposes and  appropriate messages are sent to the parties."; and [0298] note "The user's location can be determined by the system using one or more  well-understood methods such as GPS, triangulation, or by determining if they  are near parts of the system such as short range transmitter access points  which have had their locations determined, either by some automated means such  as global positioning system (GPS) or by having had its location entered into  the system manually."
- (c) Pub. No.: US 2012/0101881 paras. [0254] note "In some implementations, the app may include an indication of the location (e.g., name of the merchant store, geographical location, information about the aisle within the merchant store, etc.) of the user, e.g., loll. The app may provide an indication of a pay amount due for the purchase of the product, e.g., 1012. In some implementations, the app may provide various options for the user to pay the amount for purchasing the product( s ). For example, the app may utilize the GPS coordinates to determine the merchant store within the user is present, and direct the user to a website of the merchant."; [0258] note "In some implementations, the app may provide the L-PROMO with the GPS location of the user. Based on the GPS location of the user, the L-PROMO may determine the context of the user (e.g., whether the user is in a store, doctor's office, hospital, postal service office, etc.). Based on the context, the user app may present the appropriate fields to the user, from which the user may select fields and/or field values to send as part of the purchase order transmission." 
- (d) Pub. No.: US 2011/0029370 paras. [0060] note "Various techniques may be employed to reduce the probability of fraud in the reporting of presence at a store. In some embodiments, an assertion of presence at a store may be validated against various criteria such as the last known location of the mobile phone and the time since the last known location and/or error radius of the mobile phone (which in some embodiments may be required to be instantaneous and/ or received within a short time threshold, such as ten seconds). If it is determined that it is unlikely that the mobile phone traveled from the last known location since the time of the last report, the assertion may be rejected. In some embodiments, multiple sequential locational reports and/or assertions of presence in stores, and the times thereof, may be analyzed to determine whether it is plausible that the reports are accurate, and the assertion may be rejected if it is determined not to be plausible, e.g. if it requires a rapidity of transit that is infeasible, for example a velocity in excess of 80 miles per hour for over short (e.g. less than two hour) periods of time."; also see [0021]; [0030]-[0034]; and [0037].

	Therefore the claims here fail to contain any additional element(s) or combination of additional elements that can be considered as significantly more and the claims are rejected under 35 U.S.C. 101 for lacking eligible subject matter.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 		nonobviousness.
	Claims 1-3, 6-10, 13-17, and 20-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over  Ouimet et al. (Pub. No.: US 2018/0130072) referred to hereinafter as Ouimet, in view of Ouimet et al. (Pub. No.: US 2014/0156392) referred to hereinafter as Ouimet II, and in view of Jamthe (Pub. No.: US 2015/0310388).
As per claim 1, Ouimet discloses a method for optimizing an order for goods, comprising: (a) Ouimet discloses obtaining, by a first server from a client device operated by a user, an order comprising a list of goods, […] (see Figs. 3, 12a “218” and their associated disclosure; [0098] note “In shopping list webpage 210 of FIG. 12a, personal assistant engine 74 presents options for consumers to create a new shopping list”; [0073]; [0077]; [0086]); 
(b) Ouimet discloses generating, by the first server, a preliminary matrix comprising preliminary prices for the goods in the list of goods and delivery fee from a plurality of servers operated respectively by a plurality of retailers whose physical distance to the user is below a predetermined threshold (see Figs. 3-4, 11, 13d, 15a “590”; 21, and their associated disclosure; [0073]; [0077]; [0086]; [0095] note “Consumer 62 can also specify all retailers or a selected group of retailers within a geographical shopping area with defined boundaries by clicking shopping area text block 201. Shopping area text block 201 can enable consumer 62 to define the boundaries of a preferred geographical shopping area 202, by entering text or choosing from menu selections. The boundaries can be defined by a city, zip code, named roadways, or given number of miles radius to the consumer's address. Consumer 62 can also draw a box on map 182 with the mouse to define the boundaries of the preferred geographical shopping area 202. The search for retailers would then be limited to a plurality of retail outlets within the preferred geographical shopping area 202.”; [0108]; [0198] note “In the case of an online retailer, the price comparison may take into account the cost of shipping products to consumer 62.”; [0238]; [0253]); 
(c) Ouimet discloses generating, by the first server, a discounted item matrix based on the preliminary matrix by changing one or more preliminary prices to discounted prices obtained from the plurality of servers operated respectively by the plurality of retailers (see Figs. 3-4, 22, 26-28, 33, and their associated disclosure; [0073]; [0077]; [0086]; [0166]; [0238]; [0253]); 
(d) generating, by the first server, an alternative item matrix based on the discounted item
matrix where one or more items in the list of goods […] are replaced with
an alternative item based on data obtained from the plurality of servers operated respectively by
the plurality of retailers (see Figs. 3-4, Fig. 15a note “676” “678”, 15b-c, and their associated disclosure; [0073]; [0077]; [0086]; [0160]-[0161]; [0169]; [0177] note “Occasionally, a specific item will be out of stock or not carried by a particular retailer. Alternatively, consumer 62 may wish to consider alternative options for the products within the shopping trip. As shown in block 676, Brand F Grape Jelly is unavailable at any of the retailers for shopping trip 664 (e.g., preferred retailer 194). Consumer 62 can  select the corresponding switch item button 678 to select a different item similar to Brand F Grape Jelly, which is not available at preferred retailer 194”; [0178]-[0179]);
(e) Ouimet discloses modifying, by the first server, the alternative item matrix into a final matrix,  by optimizing a combination of price, […] , and cost of acquisition (see Fig. 15a, 22, 27-28, and their associated disclosure; [0073]; [0077]; [0086]; [0160]-[0161]; [0166]; [0172]-[0174]; [0198] note “shopping trip options may include retailers outside the preferred geographical shopping area 202, or retailers that have an online or internet-based store. In the case of an online retailer, the price comparison may take into account the cost of shipping products to consumer 62.”; [0201] note “personal assistant engine 7 4 can generate an ideal or optimized shopping list for consumer 62 based on user-defined preferences for product attributes and characteristics. Consumer 62 can select view optimized shopping list button 368 in FIG. 13a to automatically generate an optimized shopping list based on individual consumer preferences for particular products”; [0224] note “the consumer-generated initial list of product attributes, as discussed with reference to FIGS. 13-19, personal assistant engine 74 executes a consumer model or comparative shopping service to optimize the shopping list and determine which products should be purchased from which retailers on which day to maximize the value to the consumer as defined by the consumer profile and list of products of interest with weighted attributes. Personal assistant engine 7 4 also generates for each specific consumer an optimized shopping list 144 with discounted offers 145, as shown in FIGS. 8 and 17, by considering each line item of the consumer's shopping list 958 from webpage 328 and pop-up windows 880 and 920 and reviewing retailer product”; [0235]; [0238]; [0261]-[0269]; [0273]-[0274]); 
(f) Ouimet discloses receiving confirmation, by the first server from the client device, for the final matrix (see Fig. 22 and its associated disclosure; [0091]; [0261]-[0264] note “multiple variations of the shopping trip are presented for consumer 62 to select the option best suited to the activities of the day. After reviewing optimized shopping list 144 on webpage 970 in FIG. 22, consumer 62 clicks on plan trip button 981.”); and 
(g) Ouimet discloses transmitting, by the first server, one or more orders for the goods in the final matrix to one or more of the plurality of servers operated respectively by the plurality of
retailers (see Figs. 3-4 and their associated disclosure; [0066] note “Consumer 44 patronizes retailer's establishment either in person or by using online ordering. The consumer purchases are entered into control system 42 of retailer 40 as T-LOG data 46.”; [0067]; [0069]; [0073]; [0077]; [0086]; [0091]; [0120]; [0261]-[0263]).  
Ouimet suggests, [0179] and [0184], however in view of compact prosecution and to more expressly teach Ouimet expressly does not teach (a*) […] wherein the user designates one or more goods in the list of goods as a priority item; and (d*) […] that are not priority items […]. Ouimet II teaches (a*) […] wherein the user designates one or more goods in the list of goods as a priority item; and (d*) […] that are not priority items […] (see [0197] note “Consumer service provider 72 uses the item importance ratings from block 772 to indicate that substitute products differing substantially from the product having a low item importance may work as substitutes and the product could even be omitted from a list. Consumer service provider 72 also uses the item importance rating to indicate products of high importance where product substitutes for an important product or omitting an important product from the list is undesirable. Consumer service provider 72 incorporates consumer desires and consumer aspirations into a budgeted shopping trip by balancing the consumer's willingness to substitute a product as indicated in block 772 against the difference between the price in block 774 and budget in block 775. When the difference between the budget and shopping trip total price is positive, i.e., consumer 62 is under budget, consumer service provider 72 can recommend an additional luxury product that consumer would like to add to the trip or substitute in place of an existing product. In general, when producing a shopping list or shopping trips with product substitutions or product omissions, consumer service provider 72 attempts to substitute or remove products with a low item importance from the list first while maintaining as many high importance items, or making minor variations such as size, brand, or flavor depending on consumer preferences, as possible.”). 
Therefore it would be obvious to a person having ordinary skill in the art (hereinafter PHOSITA) before the effective filling date of the invention to modify foregoing suggestion of Ouimet in view of foregoing teachings of Ouimet II. Motivation to modify would be to provided user with a mechanism to designate one or more items in the list as must have which cannot be replaced with a similar item, see at least Ouimet II [0197], thus optimization only occurs for those items that are not designated as priority.
Ouimet suggests, [0066] and [0068], and Ouimet II suggests, [0062] and [0064], however Ouimet in view of Ouimet II expressly does not teach (e*) […] fulfillment percentage […]. Jamthe teaches (e*) […] fulfillment percentage […] (see [0012] note “In operation, when a user requests an item listed in the on-line trading platform and indicates that they would like to purchase the item utilizing the local delivery service (e.g., a one-hour delivery by a local courier), the local delivery system may notify local couriers from the couriers network of the request and permit those couriers to bid on the job of delivering the requested item to the user. The bids may be presented to the user, via a user interface (UI), together with the information about respective couriers, such that the user may select one of the couriers from the list. In one embodiment, the local delivery system may be configured to contact only those couriers, whose quality of service rating is above a predetermined threshold value. In another embodiment, the local delivery system, in response to a request from a user to purchase an item utilizing the local delivery service, may present a list of couriers to the user together with the couriers' respective ratings without contacting the couriers first. The local delivery system may also provide a user interface to receive, from a user a lower threshold value with respect to an acceptable quality of service rating assigned to a courier. For example, if a quality of service rating is a value between one and ten, a user may indicate that they do not wish to engage a courier with a rating that is lower than six. The local delivery system would then omit presenting to the user the identifications of those couriers, whose quality of service rating is below six. In some embodiment, a user can choose a courier based on other types of ratings, such as, e.g., time from order to delivery, cost, feedback ratings, delivery operating range, operating hours, etc. These individual ratings may be combined using a weighted scale to generate an overall quality of service rating.”).
Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify foregoing suggestions of Ouimet and Ouimet II in view of foregoing teachings of Jamthe. Motivation to modify would be to optimize user order by further taking into account one or more additional factors such as fulfillment, see at least Jamthe , such that provider with a proven track record of high percentage or weighted rating of successful fulfillments can be chosen and consumer orders are fulfilled in a timely and reliable manner, see at least Jamthe [0012].

As per claim 8, it recites substantially similar subject matter as claim 1. Accordingly, see the rejection as set forth for claim 1. Additionally per claim 8, Ouimet further discloses and one or more Internet retailers (see [0069] note “Retailers 66-70 are typically local to consumers 62-64, i.e., retailers that the consumers will likely patronize. Retailers 66-70 can also be remote from consumers 62-64 with transactions handled by electronic communication medium, e.g., phone or online website via personal computer, and delivered electronically or by common carrier, depending on the nature of the goods. Consumers 62-64 patronize retailers 66-70 either in person in the retailer's store or by electronic communication medium to select one or more items for purchase from one or more retailers. For example, consumer 62 can visit the store of retailer 66 in person and select product Pl for purchase. Consumer 62 can contact retailer 68 by phone or email and select product P2 for purchase. Consumer 64 can browse the website of retailer 70 using a personal computer and select product P3 for purchase”; [0198] note “retailers that have an online or internet-based store. In the case of an online retailer, the price comparison may take into account the cost of shipping products to consumer 62.”).
As per claim 15, it recites substantially similar subject matter as claim 1. Accordingly, see the rejection as set forth for claim 1. 
As per claims 2, 9, and 16, Ouimet discloses the claim limitations of claims 1, 8, and 15. Ouimet discloses wherein the client device is a smartphone, and the method further comprises: entering, by the user, obtaining, the order comprising a list of goods into an app in a smartphone (see Figs. 4, 12a “218” and their associated disclosure; [0073]; [0076]; [0164] note “Consumer 62 may also view the product list and trip using a graphical interface on a software application or web browser installed  on a mobile device.”; [0220]; [0263]).  
As per claims 3, 10, and 17, Ouimet discloses the claim limitations of claims 1, 8, and 15. Ouimet discloses further comprising: entering, by the user, the order comprising a list of goods into a web browser (see Fig. 12a “218” and its associated disclosure; [0073]; [0164] note “Consumer 62 may also view the product list and trip using a graphical interface on a software application or web browser installed  on a mobile device.”).  
As per claims 6, 13, and 20, Ouimet discloses the claim limitations of claims 1, 8, and 15. Ouimet discloses further comprising: displaying the final matrix on a display of the client device (see Figs. 22, 26-28 and their associated disclosure; [0236]; [0273]; [0277]-[0279]).  
As per claims 7, 14, and 21, Ouimet discloses the claim limitations of claims 1, 8, and 15. Ouimet discloses further comprising: generating user preference data for the user based on one or more of the preliminary matrix and the final matrix (see [0273]; [0159]; [0281]).  
Response to Applicant's Remarks/Arguments
5.	Regarding "A. Objection to Figures 8 to 16 as Illegible" it is withdrawn in view of updated Drawings filed 7/9/2022.
	Regarding "B. Rejection of Claims 1-23 as Lacking Patentable Subject Matter" the Examiner has considered the Applicant's Arguments as set forth on pages 8-11 of 13 as filed on 7/9/2022 in their entirety, however respectfully finds them unpersuasive.
	The Applicant particularly argues "1. The Claims Do Not Describe "Certain Methods of Organizing Human Activity" (Step 2A, Prong One)" however in view of additional elements, note "Amended independent claims 1, 8, and 15 recite actions performed by a "client device," a "first server," and additional "servers."". The Applicant is reminded that under 2019 PEG under step 2A prong one the evaluation is that of abstract recitation based on which it is determined whether the claim recites a judicial exception. Here, based on the abstract recitation, the claims squarely recite "an abstract idea of providing competitive or optimal offers from retailers based on a combination of price, fulfillment percentage, and cost of acquisition to a user in proximity with said retailers which is certain methods of organizing human activities. 
	The phrase "Certain methods of organizing human activity" applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Further, see MPEP 2106.04(a)(2) II. A-C.
	Therefore, the identified limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of 2019 PEG, thus analysis now proceeds to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application."
	Next, the Applicant argues "2. The Claims Are Integrated Into a Practical Application (Step 2A, Prong Two)."; reproduces entire claim 1; and simply generally alleges without any substance the following "Amended independent claims 8 and 15 contain similar limitations. The claims are directed to a practical application that optimizes retail purchases within the constraints provided by a client device. Even if the claims recite an abstract idea, the claims recite a practical application of such ideas and therefore are patent-eligible under Step 2A- Prong 2." The Examiner respectfully disagrees and as explained per the updated 101 rejection in view of filed claim amendments, note "The claim elements in addition to the abstract recitation, i.e. additional elements, as recited in claims 1-3, 6-10, 13-17, and 20-21 a first server, a client device, a plurality of servers operated respectively by a plurality of retailers, transmitting orders from first server to  the plurality of servers operated respectively by the plurality of retailers (per claims 1, 8, and 15 - and additionally per claim 15 Internet retailers); the client device is a smartphone that comprises an app in the smartphone (per claims 2, 9 16); into a web browser (per claims 3, 10, 17); […] a display of a client device (per claims 6, 13, 20). Remaining claims, namely 7, 14, and 21,  either recite the same additional element(s) as already noted above or simply lack positive recitation of an additional element, in which case note prong one as set forth above.
	As would be readily apparent to a person having ordinary skill in the art (hereinafter PHOSITA), the additional elements are generic computing devices. The additional elements are simply utilized as generic tools to implement the abstract idea or plan as "apply it" instructions (see MPEP 2106.05(f)). The additional elements are generic as they are described at a high level of generality, see at least as-filed spec. para. [0037]-[0047]. Further, the claims appear to be implementing a commercial solution to a commercial problem of providing discounted items by optimizing an order transaction based on a combination of price, fulfillment percentage, and cost of acquisition, see at least as-filed spec. para. [0014]-[0017]. The processor executing the "apply it" instruction is further connected to one or more device merely sending/receiving data over a network, note receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) for instance see Fig. 5. Gathered data is considered insignificant extra solution activity (see MPEP 2106.05(g)). Further, the processor  analyzes gathered data such that optimized or tailored content such as matrix with optimal offers from retailers can be provided. Thus, the process is similar to collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group) - certain result here is a tailored content based on information about the user (Int. Ventures v. Cap One Bank ‘382 patent). The abstract idea is intended to be merely carried out in a technical environment such as network based communication environment e.g. Internet to send/receive data via a network and analyzing data via a generic processor to provide personalized order of goods optimized on abstract factors, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (see MPEP 2106.05(h)). Thus, as noted in Affinity v DirecTV - "The court rejected the argument that the computer components recited in the claims constituted an “inventive concept.” It held that the claims added “only generic computer components such as an ‘interface,’ ‘network,’ and ‘database,’” and that “recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.” Id. at 1324-25 (citations omitted). The court noted that nothing in the asserted claims purported to improve the functioning of the computer itself or “effect an improvement in any other technology or technical field.” Mortgage Grader, 811 F.3d at 1325 (quoting Alice, 134 S. Ct. at 2359)" - similarly here generic computing device are utilized to implement the abstract idea. 
	Accordingly, viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; or an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
	Thus, the abstract idea of providing competitive or optimal offers from retailers based on a combination of price, fulfillment percentage, and cost of acquisition to a user in proximity with said retailers which is certain methods of organizing human activities(prong one) is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two).
	Therefore, under step 2A, the claims are directed to the abstract idea, and require further analysis under Step 2B."
	Lastly, the Applicant argues "3. The Claims Recite Significantly More Than An Abstract Idea (Step 2B)." by generally alleging that claims are somehow analogous to BASCOM and notes that "Here, the claims recite non-conventional and non-generic arrangement of servers to perform purchase optimization. Thus, like the claims in BASCOM, the present claims also recite "significantly more" and are patent-eligible under Step 2B" however a first server facilitates a transaction, which is optimized based on abstract factors such as price, fulfillment percentage, and cost of acquisition, between client and a plurality of servers operated respectively by a plurality of retailers, i.e. acts as an intermediary to facilitate or carry-out the abstract idea. Accordingly, contrary to the Applicant's assertion computing devices are generic as they are described at a high level of generality, for instance once again note Affinity v DirecTV - "The court rejected the argument that the computer components recited in the claims constituted an “inventive concept.” It held that the claims added “only generic computer components such as an ‘interface,’ ‘network,’ and ‘database,’” and that “recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.” Id. at 1324-25 (citations omitted). The court noted that nothing in the asserted claims purported to improve the functioning of the computer itself or “effect an improvement in any other technology or technical field.” Mortgage Grader, 811 F.3d at 1325 (quoting Alice, 134 S. Ct. at 2359)" - similarly here generic computing device are utilized to implement the abstract idea as would be readily apparent to a PHOSITA. Therefore, the Examiner finds the Applicant's arguments against 35 U.S.C. 101 rejection unpersuasive.
	Regarding "C. Rejection of Claims 1-21 as Anticipated by Ouimet" the Applicant's arguments are moot in view of new grounds of rejection necessitated by filed claim amendments. Accordingly, the Applicant is pointed to 35 U.S.C. 103 rejection as set forth above. Therefore, the Examiner respectfully maintains prior art based rejection.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and all the references on PTO-892 Notice of Reference Cited should be duly noted by the Applicant as they can be subsequently used during prosecution, at least note the following:
i) Pub. No.: US 2020/0357012 A1 [0088] "Thus, for example, the discount model includes a price and discount for a recommended discount transaction initially presented to the user based on the desired transaction as well as a price and discount for other configurations of the discount transaction based on defined changes in price and discount for configurable options. These user-definable options may include shipping/color/size options and also options like purchasing from a different merchant or swapping out items for similar alternatives, and the price and discount reflected for option selections may be based on the set of discounts applicable to a discount transaction or a constituent transaction of the discount transaction determined to satisfy the criteria of the discounts in the set."

ii) Pub. No.: US 2006/0190348 [0144] "Referring back to FIG. 8, the above multiple proposals presented to the user (814) may have special marks supporting process (optionally interactive) of user's choice. Each product recommended by the system may have, for example, special marks of premium/standard/basic categories thus enabling the user to easily recognize the money saving options; or indication “of origin”, i.e. if the product is specified by the user or recommended by the system as a replacement alternative, etc. In certain embodiments of the present invention the user may click on the product to see (and select if necessary) replacement alternatives."; [0145] "If the user is unsatisfied with the proposed alternatives, he may refine the shopping list (e.g. to mark the previously “wishful” item as “must” or limit the delivery time by 1 hour, etc.) and to request for a new proposal(s)."

iii) Pub. No.: US 2005/0192865 A1 [0003] "While winner determination algorithms have been designed to find optimal allocations with respect to cost and revenue, in many settings, features other than cost also play a role in accessing the quality of an allocation. For example, in a procurement auction, also known as a reverse auction, the bid taker may be concerned with the number of suppliers awarded business, the percentage of business awarded to a specific supplier, the average delivery-on-time rating of awarded business, and any of a number of other factors that can be tradeoff against cost. Most algorithms can be adapted to deal with such features, if, say, tradeoff weights are made explicit and incorporated into the objective function.

iv) Pub. No.: US 2002/0178014A1 [0009] "Particularly, the system of the present invention compiles a shopping list for the user which identifies specific items that the user wishes to purchase, such as the name of the product, manufacturer, model number, etc. Then the system allows the user to specify certain optimization criteria (shopping criteria) for obtaining an optimal shopping order based on the user's shopping list. Examples of the optimization criteria can include, but are not limited to, the lowest total cost including any tax and/or shipping charges, vendor preferences or dislikes, vendor shipment methods, delivery speed, etc."; [0010] "Based on the user-specified optimization criteria and any optimization criteria pre-set by the system, the system optimizes the user's shopping list to produce an optimal shopping order using existing optimization techniques or programs."
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPEN PATEL whose telephone number is (571)272-6519.  The examiner can normally be reached on Monday-Friday - 8:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIPEN M PATEL/Primary Examiner, Art Unit 3688